      Case 19-41364-bem           Doc 5 Filed 06/12/19 Entered 06/12/19 10:49:37                      Desc New
                                   Petition Deficiency Order Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                         Rome Division
                                    Room 339, Federal Building
                                       600 East First Street
                                     Rome, GA 30161−3187
                                     www.ganb.uscourts.gov
In
Re:    Alicia Denise Rich                                   Case No.: 19−41364−bem
                                                            Chapter: 13
                                                            Judge: Barbara Ellis−Monro

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 6/11/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 06/18/19
None Apply

To be Filed by 06/25/19
Certificate of Credit Counseling
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.
Chapter 13 Plan, complete with signatures (to be served by debtor's counsel, if applicable)




To be filed by 07/11/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on June 12, 2019.




Form 430b December 2018                                       Barbara Ellis−Monro
                                                              United States Bankruptcy Judge
